521 S.E.2d 860 (1999)
239 Ga. App. 722
The STATE
v.
OWENS.
No. A99A1742.
Court of Appeals of Georgia.
August 27, 1999.
James T. Irvin, Solicitor, for appellant.
Christopher W. Duncan, Sean A. Black, Toccoa, for appellee.
JOHNSON, Chief Judge.
In this case, the state appeals the trial court's grant of Timothy Owens' motion to suppress. Owens argued that the initial stop of his vehicle was illegal because it was pretextual. For reasons which follow, we reverse.
The trial court's order states as follows:
The Court finds that, although the Defendant was operating his vehicle at a speed slightly above the posted speed limit (61 miles per hour in a 55 mile per hour zone), this did not give the arresting officer the articulatible [sic] suspicion to stop the vehicle. The Court finds, therefore, that the stop is illegal.
This finding is clearly erroneous. The United States Supreme Court has held that when an officer sees a traffic offense occur, a resulting traffic stop does not violate the Fourth Amendment even if the officer has ulterior motives in initiating the stop, and even if a reasonable officer would not have made the stop under the same circumstances. See Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996). Thus, if the driver of a stopped car has broken even a relatively minor traffic law, a motion to suppress arguing that the stop was pretextual must fail. See State v. Kirbabas, 232 Ga.App. 474, 477, 502 S.E.2d 314 (1998); Buffington v. State, 229 Ga.App. 450, 451, 494 S.E.2d 272 (1997).
In this case, Owens was speeding. Therefore, the officer's stop was not illegal. See Brantley v. State, 226 Ga.App. 872, 873(1), 487 S.E.2d 412 (1997); Staley v. State, 224 Ga.App. 806(1), 482 S.E.2d 459 (1997). Accordingly, the trial court's order must be reversed.
Judgment reversed.
McMURRAY, P.J., and PHIPPS, J., concur.